Exhibit 10.1

 

 



ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of February 13, 2019
(the “Effective Date”), is entered into between LUXEMARK CAPITAL LLC, a New York
limited liability company (the “Company”), Avraham Zeines, an individual, Oskar
Kowalski, an individual, Kamil Blaszczak, an individual (each a “Seller
Principal” and, collectively, along with the Company, the “Sellers”), and LM
CAPITAL SOLUTIONS, LLC, a New York limited liability company (the “Buyer”).

 

bACKGROUND

 

A.       The Company is engaged in, among other things, the business of: (i)
facilitating and monitoring the provision of syndication capital, loans, lines
of credit or other leverage to funding companies within the merchant cash
advance space and; (ii) facilitating the connection of merchants seeking
merchant cash advances to funding companies within the merchant cash advance
space (the “Business”).

 

B.       The Seller Principals collectively own all of the membership interests
in the Company.

 

C.       The Company wishes to sell to the Buyer, and the Buyer wishes to
purchase from the Company, all right, title and interest in and to the Purchased
Assets (as defined below), subject to the terms and conditions set forth herein.

 

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article 1

Purchase and Sale

 

1.1       Purchase and Sale of Purchased Assets. Subject to the terms and
conditions set forth herein, as of the Effective Date, the Company hereby sells,
assigns, transfers, conveys and delivers to the Buyer, and the Buyer hereby
purchases from the Company, all of the Company’s right, title and interest in
and to all of the assets, properties and rights of every kind and nature used or
held for use in connection with the Business, including, without limitation, the
name “Luxemark Capital LLC” and all related intellectual property and those
assets listed on Schedule 1.1(a) attached hereto (such assets, collectively, the
“Purchased Assets”), in each case free and clear of any mortgage, pledge, lien,
charge, security interest, claim or other encumbrance (“Encumbrance”).
Notwithstanding the foregoing, the Purchased Assets shall not include the assets
set forth on Schedule 1.1(b) attached hereto, if any (collectively, the
“Excluded Assets”).

 

1.2       Assignment and Assumption of Assumed Liabilities. Subject to the terms
and conditions set forth herein, the Buyer shall assume and agree to pay,
perform and discharge only the Liabilities (as defined below) specifically
listed on Schedule 1.2 attached hereto, but only to the extent that such
Liabilities do not relate to or arise out of any breach, default or violation by
the Company or any of its affiliates on or prior to the Effective Date
(collectively, the “Assumed Liabilities”). For the avoidance of doubt, the Buyer
shall not assume any Liabilities other than the Assumed Liabilities. For
purposes of this Agreement, “Liabilities” means liabilities, obligations or
commitments of any nature whatsoever, asserted or unasserted, known or unknown,
absolute or contingent, accrued or unaccrued, matured or unmatured or otherwise.

 



1 

 



 

1.3       Excluded Liabilities. Notwithstanding anything to the contrary herein,
the Company shall retain, and shall be responsible for paying, performing and
discharging, when due, and the Buyer and its Affiliates shall not assume or have
any responsibility for any Liabilities of the Company, including as set forth on
Schedule 1.3 hereto (all excluded Liabilities collectively, “Excluded
Liabilities”), other than the Assumed Liabilities.

 

1.4       Purchase Price. The aggregate purchase price payable by the Buyer for
the Purchased Assets shall be the sum of: (a) the Initial Purchase Price (as
defined below); (b) the Equity Consideration (as defined below); (c) the Initial
Earn-Out (as defined below); and (d) the Performance Based Earn-Out (as defined
below), payable as follows:

 

a.Initial Purchase Price. At the Closing, the Buyer shall pay to the Company the
amount of One Million Dollars ($1,000,000) (the “Initial Purchase Price”).

 

b.Equity Consideration. At the Closing, the Buyer shall issue to the Company a
twenty percent (20%) membership interest in the Buyer (the “Equity
Consideration”).

 

c.Initial Earn-Out. Within ten (10) business days after the final determination
of Distributable Net Income (as defined below) of the Company for the year
ending in December 31, 2018, pursuant to Section 1.5 of this Agreement, the
Buyer shall pay to the Company the “Initial Earn-Out”, if any, which shall equal
the difference of:

 

(i)One Million Dollars ($1,000,000) minus

 

(ii)the Distributable Net Income of the Company for the year ending on December
31, 2018.

 

“Distributable Net Income” means the difference of (a) the sum of (i) net income
actually realized, plus (ii) depreciation, plus (iii) non-cash stock
compensation, minus (b) capital additions greater than $10,000, in each case of
the Company or the Buyer, as applicable, as reported in its audited financial
statements. Any review or dispute about the amount of the Distributable Net
Income shall be determined in accordance with the procedures set forth in
Section 1.5. For the avoidance of doubt, if the Initial Earn-Out is earned and
the Buyer pays the Initial Earn-Out pursuant to Section 1.4(e), the Buyer shall
have no further payment or other obligations under this Section. Notwithstanding
anything to the contrary herein, the maximum amount payable to the Company under
this Section 1.4(c) is One Million Dollars ($1,000,000).

 

d.Performance Based Earn-Out.

 

(i)Within ten (10) days after the final determination of Distributable Net
Income of the Buyer for each of the years ending in December 31, 2019, December
31, 2020, December 31, 2021 and December 31, 2022, the Buyer shall pay to the
Company the “Performance Based Earn-Out”, if any, for the immediately preceding
year which, if fully earned, shall equal One Million Dollars ($1,000,000).

 

 



2 

 

 

(ii)The Performance Based Earn-Out for each year shall only be fully earned in
the event that the Buyer achieves or exceeds the Performance Target (as defined
below) for such year. In the event that the Buyer does not achieve or exceed the
Performance Target for a given year in which the Company is eligible to receive
the Performance Based Earn-Out, the Performance Based Earn-Out with respect to
such year shall be paid as follows:

 

(a) if the Buyer achieves less than 100% but at least 75% of the Performance
Target in such year, the Performance Based Earn-Out payable to the Company with
respect to such year will be an amount equal to (1) the percentage of the
Performance Target achieved in such year by the Buyer multiplied by (2) One
Million Dollars ($1,000,000); and

 

(b) if the Buyer achieves less than 75% of the Performance Target in such year,
the Performance Based Earn-Out payable to the Company with respect to such year
shall equal Zero Dollars ($0.00).

 

(iii)In the event (a) a Sale of the Company (as defined in the Buyer LLCA)
occurs prior to the final determination of Distributable Net Income for the year
ending on December 31, 2022, and (B) the net consideration paid to the equity
holders of Buyer in connection with such Sale of the Company exceeds the
Earn-Out Acceleration Proceeds Threshold for the year in which such Sale of the
Company is consummated, the Buyer will be deemed to have earned the maximum
Performance Based Earn-Out possible with respect to each year listed in Section
1.4(d)(i) that is not completed at the time of such Sale of the Company, and all
such Performance Based Earn-Out payments shall be due and payable concurrently
with such Sale of the Company. For example, if a Sale of the Company occurs in
June 2021 and the net consideration paid to the equity holders of Buyer in
connection with such Sale of the Company exceeds the Earn-Out Acceleration
Proceeds Threshold for 2021, the Company will be deemed to have earned the
maximum Performance Based Earn-Out for the years ending on December 31, 2021 and
December 31, 2022 pursuant to Sections 1.4(d)(i) and (ii) and be entitled to an
aggregate payment of Two Million Dollars ($2,000,000). “Earn-Out Acceleration
Proceeds Threshold” means the amounts set forth on Schedule 1.4(d) with respect
to the applicable periods denoted therein. For the avoidance of doubt, no
payments shall be made under this Section 1.4(d)(iii) for any unearned
Performance Based Earn-Out payments for years which have been completed prior to
the Sale of the Company.

 

(iv)For the avoidance of doubt, if the Performance Based Earn-Out is earned in a
given year and the Buyer pays any Performance Based Earn-Out for such year
pursuant to Section 1.4(e), the Buyer shall have no further payment or other
obligations under this Section for that particular year. Notwithstanding
anything to the contrary herein, the maximum amount payable to the Company under
this Section 1.4(d) shall be Four Million Dollars ($4,000,000).

 



3 

 

 

e.Each of the Initial Purchase Price, the Initial Earn-Out and the Performance
Based Earn-Out, when and if earned, shall be paid by wire transfer of
immediately available funds in accordance with the wire transfer instructions
set forth on Schedule 1.4(e) attached hereto.

 

1.5Distributable Net Income Determination; Earn-Out Procedures.

 

a.       Distributable Net Income Determination.

 

(i)       As promptly as practicable following the completion of the routine
independent third party audit of the financial statements of the Buyer for the
year ending December 31, 2018, the Buyer shall submit to the Company in writing
the proposed calculation of the Distributable Net Income of the Company or the
Buyer (as applicable, the “Distributable Net Income Calculation”), together with
supporting documentation reasonably necessary for the Sellers’ review of such
proposed Distributable Net Income Calculation. This process will be repeated for
each of the calendar years ending on December 31, 2019, December 31, 2020,
December 31, 2021 and December 31, 2022.

 

(ii)       The Company shall have thirty (30) days following delivery by the
Buyer of the proposed Distributable Net Income Calculation during which to
notify the Buyer of any dispute of such proposed Distributable Net Income
Calculation, which notice shall set forth in reasonable detail the basis for
such dispute. If the Company does not notify the Buyer of any dispute within
such thirty (30) day period, the Distributable Net Income Calculation provided
by the Buyer pursuant to Section 1.5(a)(i) above shall be deemed to be final and
binding on the parties. If the Company does notify the Buyer of any dispute
within such fifteen (15) day period, the Buyer and the Company shall cooperate
in good faith to resolve such dispute as promptly as possible, and upon such
resolution, the Distributable Net Income shall be determined in accordance with
the mutual written agreement of the Buyer and the Company. If the Buyer and the
Company are unable to resolve any dispute regarding such Distributable Net
Income Calculation within fifteen (15) days (or such longer period as the Buyer
and the Company shall mutually agree in writing) of notice of a dispute, the
dispute shall be resolved by a neutral arbitrator. The neutral arbitrator shall
be mutually agreed upon by each of the Buyer and the Company and shall be
appointed within ten (10) days after the expiration of the period to resolve the
dispute. In the event the Buyer and the Company cannot agree upon the
appointment of a neutral arbitrator within ten (10) days, the Company shall
appoint one arbitrator and the Buyer shall appoint one arbitrator, and the
appointed arbitrators shall select a third arbitrator to serve with them, with
the decision(s) and resolution(s) of a majority of the arbitrators so selected
to be controlling with respect to any decision(s) or resolution(s) required to
be made by the arbitrator(s) under this Agreement. The resolution of the
arbitrator(s) shall be final and binding on the parties. The arbitrator(s) shall
use commercially reasonable efforts to complete its work within thirty (30) days
of its engagement. The fees, costs and expenses of the arbitrator(s) (i) shall
be borne by the Buyer in the proportion that the aggregate dollar amount of all
such disputed items so submitted that are successfully disputed by the Sellers
(as finally determined by the arbitrator) bears to the aggregate dollar amount
of such items so submitted and (ii) shall be borne by the Sellers, on a joint
and several basis, in the proportion that the aggregate dollar amount of such
disputed items so submitted that are unsuccessfully disputed by the Sellers (as
finally determined by the arbitrator) bears to the aggregate dollar amount of
all such items so submitted. Within ten (10) business days after the final
determination of Distributable Net Income pursuant to this Section 1.5, the
Buyer shall pay to the Company, by wire transfer or delivery of immediately
available funds, the amount of the Initial Earn-Out (if any) or the Performance
Based Earn-Out (if any) based on Distributable Net Income as finally determined.

 



4 

 

 

b.       Performance Targets. The performance target which the Buyer must meet
or exceed in the current year in order to earn the Performance Based Earn-Out
(the “Performance Target”) with respect to the years ending on each of December
31, 2019, December 31, 2020, December 31, 2021 and December 31, 2022 are set
forth in Schedule 1.5(b) attached hereto.

 

c.       Operating and Accounting Procedures of the Company.

 

(i)       Generally. The parties agree that the guidelines set forth in
Schedule 1.5(c) shall be used in calculating Distributable Net Income.
Additionally, nothing contained in this Agreement shall be construed to restrict
in any way management of the Buyer and its affiliates from operating the Buyer
in the manner which the Buyer’s management and board of managers reasonably deem
most beneficial for the Buyer and the Buyer’s equity holders, subject to the
provisions of the Buyer LLCA (as defined below); provided, that in no event
shall Buyer take any action with the intent, or sole purpose of, avoiding the
obligation to make the Initial Earn-Out or the Performance Based Earn-Out.

 

(ii)       Accounting Standards. All matters relating to the calculation of
Distributable Net Income shall be calculated in a manner consistent with GAAP
and pursuant to the methodology set forth in Schedule 1.5(c).

 

1.6       Purchase Price Allocation. The Sellers and the Buyer agree to allocate
the Purchase Price among the Purchased Assets for federal and, where applicable,
state and local income tax purposes in accordance with the methodology set forth
on Schedule 1.6 attached hereto. The Buyer and the Sellers shall file all tax
returns (including amended returns and claims for refund) and information
reports in a manner consistent with such allocation. The Buyer shall be entitled
to deduct and withhold from the Purchase Price all taxes that the Buyer may be
required to deduct and withhold under any applicable tax law. All such withheld
amounts shall be treated as delivered to the Company hereunder.

 

Article 2
Closing

 

2.1       Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur simultaneously with the execution of this
Agreement on the Effective Date via remote exchange of electronic signature
pages or scanned copies of original signature pages. The consummation of the
transactions contemplated by this Agreement shall be deemed to occur at 12:01
a.m. Eastern Time on the Effective Date.

 

2.2       Closing Deliverables.

 

(a)       At the Closing, the Sellers shall deliver to the Buyer the following:

 

(i)       a bill of sale in a form mutually agreed by the Buyer and the Sellers
(the “Bill of Sale”), duly executed by the Company;

 

(ii)       an assignment and assumption agreement in a form mutually agreed by
the Buyer and the Sellers (the “Assignment and Assumption Agreement”), duly
executed by the Company;

 

(iii)       an assignment in a form mutually agreed by the Buyer and the Sellers
(the “Intellectual Property Assignment”), duly executed by the Company;

 



5 

 

 

(iv)       a duly executed joinder to the Buyer Limited Liability Company
Agreement (“Buyer LLCA”), in a in a form mutually agreed by the Buyer and the
Sellers;

 

(v)       copies of the Company’s financial statements prepared in accordance
with U.S. GAAP, consistently applied, covering the time period from the
Company’s inception until its most recently completed fiscal year.

 

(vi)       a Restrictive Covenant Agreement in a form mutually agreed by the
Buyer and the Sellers (a “Restrictive Covenant Agreement”), duly executed by the
Company and each of the Seller Principals;

 

(vii)       copies of all consents, approvals, waivers and authorizations
referred to in Schedule 3.2 attached hereto, if any;

 

(viii)       for each Investor, an executed copy of a commercial agreement with
such Investor in a form mutually agreed by the Buyer and the Sellers, which the
parties agree the Business will use as a form contract for investor agreements
going forward;

 

(ix)       for each Funder, an executed copy of a commercial agreement with such
Funder in a form mutually agreed by the Buyer and the Sellers, which the parties
agree the Business will use as a form contract for funder agreements going
forward;

 

(x)       an Employment Agreement between the Buyer and Adrian Miller in a form
reasonably satisfactory to the Buyer (the “Employment Agreement”), duly executed
by Adrian Miller;

 

(xi)       a certificate pursuant to Treasury Regulations Section 1.1445-2(b)
that the Company is not a foreign person within the meaning of Section 1445 of
the Internal Revenue Code duly executed by the Company;

 

(xii)       a certificate of the Secretary or Assistant Secretary (or equivalent
officer) of the Company certifying as to (A) the resolutions of the board of
directors of the Company, duly adopted and in effect, which authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, and (B) the names and signatures of the officers of the
Company authorized to sign this Agreement and the documents to be delivered
hereunder;

 

(xiii)       a pledge agreement pledging the Equity Consideration in favor of
the Buyer and Holdings (the “Pledge Agreement”), duly executed by the Sellers;

 

(xiv)       consulting agreements in a form mutually agreed by the Buyer and the
Sellers, duly executed by each of the Seller Principals (the “Consulting
Agreements”); and

 

(xv)       such other instruments of transfer, assumption, filings or documents,
in form and substance reasonably satisfactory to the Buyer, as may be required
to give effect to this Agreement.

 

 

(b)       At the Closing, the Buyer shall deliver to the Sellers the following:

 

(i)       the Initial Purchase Price, payable in accordance with Section 1.3;

 

(ii)       the Equity Consideration;

 

(iii)       a Warrant, in a form satisfactory to the Buyer, granting the Company
the right to purchase a number of shares of the common stock, par value $0.01
per share, of CCUR Holdings, Inc. (“Holdings”) equal to five percent (5%) of the
fully diluted equity capitalization of Holdings as of the Effective Date (each
such share, a “Warrant Share”) at a price per Warrant Share equal to the greater
of (A) the fair market value of one Warrant Share at the close of trading on the
Effective Date, and (B) $6.50 (the “Holdings Warrant”), duly executed by
Holdings;

 



6 

 

 

(iv)       each Restrictive Covenant Agreement, duly executed by the Buyer;

 

(v)       the Employment Agreement, duly executed by the Buyer;

 

(vi)       the Consulting Agreements, duly executed by the Buyer;

 

(vii)       the Master Promissory Note by and between Holdings and the Buyer, in
a form mutually agreeable to Holdings and the Buyer, duly executed by Holdings
and the Buyer; and

 

(viii)       a certificate of the Secretary or Assistant Secretary (or
equivalent officer) of the Buyer certifying as to (A) the resolutions of the
board of directors of the Buyer, duly adopted and in effect, which authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, and (B) the names and signatures of the officers of the
Buyer authorized to sign this Agreement and the documents to be delivered
hereunder.

 

 

Article 3
Representations and warranties of The sellerS

 

Each of the Seller Principals and the Company, jointly and severally, represents
and warrants to the Buyer that the statements contained in this Article III are
true and correct as of the execution of this Agreement. For purposes of this
Article III, “Company’s Knowledge” means the actual or constructive knowledge of
each of the Seller Principals or any director or officer of the Company or such
knowledge that such persons should have after conducting due inquiry into the
matter at hand.

 

3.1       Organization and Authority of the Sellers; Enforceability. Except as
set forth in Schedule 3.1, the Company is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
New York. The Company has full limited liability company power and authority to
enter into this Agreement and the documents to be delivered hereunder, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by the Company of this Agreement
and the documents to be delivered hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
actions on the part of the Company. Each of the Seller Principals has all
requisite right, capacity, power and authority to enter into this Agreement and
the documents to be delivered hereunder, to carry out its obligations hereunder
and to consummate the transactions contemplated hereby. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
each of the Seller Principals and the Company, and (assuming due authorization,
execution and delivery by the Buyer) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of each of
the Seller Principals and the Company, enforceable against each in accordance
with their respective terms.

 

3.2       No Conflicts; Consents. Except as set forth in Schedule 3.2 attached
hereto, the execution, delivery and performance by the Sellers of this Agreement
and the documents to be delivered hereunder, and the consummation of the
transactions contemplated hereby, do not and will not: (a) violate or conflict
with the certificate of incorporation, by-laws or other organizational documents
of the Company; (b) violate or conflict with any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to any Seller or the
Purchased Assets; (c) conflict with, or result in (with or without notice or
lapse of time or both) any violation of, or default under, or give rise to a
right of termination, acceleration or modification of any obligation or loss of
any benefit under any contract or other instrument to which any Seller is a
party or to which any of the Purchased Assets are subject; or (d) result in the
creation or imposition of any Encumbrance on the Purchased Assets. Except as set
forth in Schedule 3.2 attached hereto, no consent, approval, waiver or
authorization is required to be obtained by any Seller from any person or entity
(including any governmental authority) in connection with the execution,
delivery and performance by such Seller of this Agreement and the consummation
of the transactions contemplated hereby.

 



7 

 

 

3.3       Title, Sufficiency and Condition of Purchased Assets; Inventory.

 

(a)       The Company owns and has good title to the Purchased Assets, free and
clear of Liens. Upon the consummation of the transactions contemplated hereby,
the Buyer will acquire sole ownership of all of the Purchased Assets, free and
clear of all Liens (as defined below). All of the Purchased Assets of the
Company are free and clear of any mortgage, pledge, lien, conditional sale
agreement, security title, encumbrance, easement, right of way, charge or other
title retention agreement of any kind or nature (a “Lien”). There are no
breaches or defaults under, and no events or circumstances have occurred which,
with or without notice or lapse of time or both, would constitute a breach of or
a default under, any instrument, agreement or other document that creates,
evidences or constitutes any Lien or that evidences, secures or governs the
terms of any indebtedness or obligation secured by any Lien (any such
instrument, agreement or other document is referred to herein as a “Lien
Instrument”). The sale of the Purchased Assets by the Company to the Buyer will
not: (i) constitute a breach or a default under any Lien Instrument; (ii) permit
(with or without notice, lapse of time or both), cause or result in (A) the
acceleration of any indebtedness or other obligation evidenced, secured or
governed by a Lien Instrument, or (B) the foreclosure or other enforcement of
any Lien; (iii) permit or cause the terms of any Lien Instrument to be
renegotiated; or (iv) require the consent of any party to or holder of a Lien
Instrument or of any third party.

 

(b)       The Purchased Assets, taken together with the services, assets and
rights to be provided hereunder or under the documents to be delivered in
connection with the Closing, constitute all of the assets necessary to operate
the Business in substantially the manner immediately after the Closing as it is
currently conducted by the Company or currently proposed to be conducted after
the Closing. The tangible Purchased Assets are in good condition and are
adequate for the uses to which they are currently being put, and none of such
Purchased Assets are in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost. All
inventory, finished goods, raw materials, work in progress, packaging, supplies,
parts and other inventories included in the Purchased Assets consist of a
quality and quantity usable and saleable in the ordinary course of business.

 

(c)       No licenses or consents from, or payments to, any other person are or
will be necessary for the Buyer to use any of the Purchased Assets in the same
manner in which such Purchased Assets are currently used in the conduct of the
Business prior to the Closing. No restrictions will exist on the Buyer’s right
to use, sell, resell, license or exploit any of the Purchased Assets, nor will
any restrictions be imposed on the Buyer as a consequence of the transactions
contemplated by this Agreement.

 

(d)       Other than the Company, no other person or entity owns, uses, holds
for use, possesses or controls, or has any right, title, or interest in or to,
any Purchased Asset. None of the Excluded Assets are used in, held for use in,
necessary for, or related to the use or enjoyment of the Purchased Assets
following the Closing as currently used or enjoyed, or as currently contemplated
by the Company to be used or enjoyed.

 

3.4       Relationship With Affiliates. Other than pursuant to the agreements
set forth on Schedule 3.4, neither any of the Sellers nor any affiliate or
relative (by blood or marriage) of any of the Sellers provides or supplies
assets, services or facilities or is party to any other agreements, contracts,
arrangements or courses of dealing which are, individually or in the aggregate,
material to the operations of the Company. The Company has not loaned funds to
any of its employees or equity holders other than advances of expenses in the
ordinary course of business.

 



8 

 

 

3.5       Financial Statements; Absence of Changes.

 

 

(a)       Listed on Schedule 3.5(a) are (i) an unaudited balance sheet of the
Company as of December 31, 2017 and the most recently closed month (not to be
more than 62 days prior to the Closing Date) (the “Base Balance Sheet”, and such
date, the “Balance Sheet Date”), (ii) unaudited statements of operations for the
Business for the 12-month period ending December 31, 2017 and for the most
recently closed year to date period (not to be more than 62 days prior to the
Closing Date), and (iii) unaudited statements of cash flow for the Business for
the 12-month period ending December 31, 2017 and for the most recently closed
year to date period (not to be more than 62 days prior to the Closing Date)
(such financial information referred to in clauses (i)-(iii) together are
referred to herein as the “Financial Statements”). The Financial Statements have
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods covered thereby, each of which has been prepared in accordance with
the books and records of the Business, each fairly represents in all material
respects the financial position and results of operations of the Business as of
the dates and for the periods set forth therein.

 

(b)       Except as set forth in the Financial Statements from Balance Sheet
Date to the date of this Agreement, (i) the Company has operated the Business in
the ordinary course of business consistent with past practices and have used
reasonable efforts to preserve the Purchased Assets and the Business intact and
to preserve the goodwill of suppliers, customers, employees and others having
business relations with the Company with respect to the Business, (ii) there has
been no material adverse effect on the Business.

 

3.6       Real and Personal Property.

 

(a)       Leased Facilities. Schedule 3.6 contains a true and correct list of
each parcel of real property used or occupied by the Company (each, a
“Facility”) as the lessor or sublessor thereof. Prior to the Closing, each
Facility listed on Schedule 3.6 (other than those denoted with an asterisk) was
leased by the Company under a lease or sublease with a lessor or subleassor
unaffiliated with any Seller (collectively, the “Real Estate Leases”). As of the
Closing, the Company is not party to or bound by any contract related to any
Facility except the Real Estate Leases. The Company has valid leasehold estates
in the real properties leased by it free and clear of all encumbrances, but
subject to the leases relating thereto, for the full term thereof. As of the
date hereof, each of the Real Estate Leases is a legal, valid and binding
agreement of the Company and of the lessor named therein, enforceable against
the Company and the lessor named therein in accordance with its terms. Neither
the Company nor any other party thereto is in default under any Real Estate
Lease and to the Company’s Knowledge, no event has occurred which, after notice
or lapse of time or both, would constitute a default under any Real Estate
Lease.

 

(b)       Condition of Improvements. The improvements located at each Facility
are in good condition and in good repair, ordinary wear and tear excepted, and,
other than repairs or maintenance to be performed in the ordinary course of
business. All utilities and similar systems which are required for the operation
of the Business at all Facilities are installed and operating and are sufficient
to enable all real property to continue to be used and operated in the manner
currently being used and operated by the Company.

 

(c)       Ownership of Real Property. The Company does not own any real property
(including without limitation any option or other right or obligation to
purchase any real property or any interest therein).

 



9 

 

 

3.7       Tangible Personal Property. Except as listed on Schedule 3.7, the
Company is in possession of and has good title to, or has valid leasehold
interests in or valid rights under contract to use, all the tangible personal
property used in the conduct of its business. Except as set forth on Schedule
3.7, all such tangible personal property is free and clear of all Liens and is
in all material respects in good condition, ordinary wear and tear excepted.

 

3.8       Intellectual Property. Schedule 3.8 contains a complete and accurate
list and summary description of all of the following (“Intellectual Property
Assets”): (a) U.S. and foreign registered, pending and common law (i) trade
names, (ii) service marks, (iii) trademarks, and (iv) logos, (b) all U.S. and
foreign issued and pending patents, (c) all U.S. and foreign copyrights,
including computer software, whether or not registered, owned by the Company,
and (d) all intellectual property, including computer software, licensed to the
Company. The Company represents and warrants that the Company is the sole and
exclusive owner of the entire right, title and interest in and to the
Intellectual Property Assets, other than the rights of licensor under any
license agreements, and has good and marketable title to the Intellectual
Property Assets owned by the Company free and clear of all royalty obligations
and other Liens. Except as set forth in Schedule 3.8, neither the Company's use
of the Intellectual Property Assets, nor any products or services produced or
provided by the Company, conflicts with, infringes upon, misappropriates, or
violates the intellectual property rights of any third party or any license and
no such claim of infringement, misappropriation or violation has been threatened
or asserted in writing or is pending against the Company, its end-user
customers, licensees or licensors. Except as set forth in Schedule 3.8, to the
Company’s Knowledge, none of the foregoing claims or demands by any third party
will be, or is likely to be made, and there is no fact or circumstance that
could reasonably give rise to any such claim. The Company has not entered into
any agreement, license, release, or order that restricts the right of the
Company to use the Intellectual Property Assets in any way. The Intellectual
Property Assets are valid and enforceable and the Company has taken all
necessary steps to ensure the validity and enforceability of the Intellectual
Property Assets. The Company has the right to use all Intellectual Property
Assets used in, or necessary for, the operation of the Business as currently
conducted. Each Intellectual Property Asset owned or used by the Company
immediately prior to the Effective Date will be owned or available for use by
the Buyer on identical terms and conditions immediately subsequent to the
Effective Date hereunder.

 

3.9       Tax Matters.

(a)       The Sellers have prepared and timely filed all required federal and
state Tax Returns related to the Business or the Purchased Assets and due on or
before the Effective Date, and all such Tax Returns are true, correct and
complete in all material respects and have been completed in accordance with all
applicable U.S. federal, state, municipal or local or foreign laws, statutes,
codes, orders, judgments, or any other legal requirements having the force or
effect of law. The Sellers have paid all Taxes owed with respect to the Business
or the Purchased Assets, and have no material liability for unpaid Taxes. There
has been no audit, investigation, dispute with, or correspondence from any Tax
authority to the Company related to the Business or the Purchased Assets. There
are no accrued and unpaid Taxes of the Company related to the Business or the
Purchased Assets which are due, whether or not assessed or disputed.

 

(b)       The Company has withheld with respect to employees and other third
parties all Taxes required to have been withheld, and such withheld amounts have
been timely paid over to the appropriate Tax authority.

 

(c)       There are no liens for Taxes upon any of the Purchased Assets, except
for liens for Taxes not yet due and payable.

 



10 

 

 

(d)       There is no Tax deficiency outstanding, assessed or proposed against
or with respect to any Seller related to the Business or the Purchased Assets,
nor has any outstanding waiver of any statute of limitations on or extension of
the period for which the assessment or collection of any Tax of or with respect
to any Seller related to the Business or the Purchased Assets been executed or
requested.

 

(e)       No written claim has ever been made that any Seller is or may be
subject to taxation in a jurisdiction in which it does not file Tax Returns by
virtue of the operation of the Business or ownership of the Purchased Assets.

 

(f)       For purposes of this Agreement, “Tax” or “Taxes” shall mean (i) any
net income, alternative or add-on minimum tax, gross income, estimated, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, fringe
benefit, capital stock, profits, license, registration, withholding, payroll,
social security (or equivalent), employment, unemployment, disability, excise,
severance, stamp, occupation, premium, property (real, tangible or intangible),
environmental, escheat, unclaimed property, or windfall profit tax, custom duty
or other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or any penalty, addition to tax or
additional amount (whether disputed or not) imposed by any governmental entity
responsible for the imposition of any such tax, (ii) any Liability for the
payment of any amounts of the type described in clause (i) of this sentence as a
result of being (or ceasing to be) a member of an affiliated, consolidated,
combined, unitary or aggregate group for any Taxable period, and (iii) any
Liability for the payment of any amounts of the type described in clause (i) or
(ii) of this sentence as a result of being a transferee of or successor to any
person or as a result of any express or implied obligation to assume such Taxes
or to indemnify any other person. For purposes of this Agreement, “Tax Return”
shall mean any return, report or statement filed or required to be filed with
respect to any Tax, including any information return, declaration of estimated
tax, claim for refund, election, or voluntary disclosure agreement, and any
schedule, addendum or attachment thereto, and any amendment thereof.

 

3.10       Assigned Contracts; Transferred Permits.

 

(a)       Assigned Contracts. Schedule 3.10(a) attached hereto lists: (i) each
material contract to which the Company is a party and which relates to the
Business and/or the Purchased Assets; and (ii) each contract that is necessary
for the operation of the Business or is the source of any funds paid or payable
to the Company in the connection with the Business (collectively, the “Assigned
Contracts”). Each Assigned Contract is valid and binding on the Company in
accordance with its terms and is in full force and effect. None of the Company
or, to the Company’s Knowledge, any other party thereto is in breach of or
default under (or is alleged to be in breach of or default under), or has
provided or received any notice of any intention to terminate, any Assigned
Contract. No event or circumstance has occurred that, with or without notice or
lapse of time or both, would constitute an event of default under any Assigned
Contract or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of benefit
thereunder. The Company has made available to the Buyer true, complete and
correct copies of each Assigned Contract. There are no disputes pending or
threatened under any Assigned Contract.

 

(b)       Transferred Permits. Schedule 3.10(b) attached hereto lists all
permits, licenses, franchises, approvals, authorizations, registrations,
certificates, variances and similar rights obtained from governmental
authorities that are (i) necessary or advisable in connection with the operation
of the Business; or (ii) included in the Purchased Assets (the “Transferred
Permits”). The Transferred Permits are valid and in full force and effect and
constitute all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights required to operate
the Business and own, use or hold the Purchased Assets. All fees and charges
with respect to such Transferred Permits as of the Effective Date have been paid
in full. No event has occurred that, with or without notice or lapse of time or
both, would reasonably be expected to result in the revocation, suspension,
lapse or limitation of any Transferred Permit.

 



11 

 

 

3.11       Compliance With Laws; Non-Foreign Status. The Company has complied,
and is now complying, with all applicable federal, state, local and
self-regulatory laws, rules, regulations, statutes, ordinances, declarations or
other governing regimes applicable to ownership and use of the Purchased Assets
or the Business. Except as listed on Schedule 3.11 (a) the Company has only
conducted the Business in the state of New York, and (b) each Investor and each
Funder is located in the state of New York. The Company has not received any
written notice to the effect that the Company is not in compliance in all
material respects with any such laws or orders. The Company is not a “foreign
person” as that term is used in Treasury Regulations Section 1.1445-2.

 

3.12       Legal Proceedings. There is not currently, nor has there been during
the last three (3) years, any claim, action, suit, proceeding or governmental
investigation (“Action”) of any nature pending or threatened against or by any
Seller: (a) relating to or affecting the Purchased Assets, the Assumed
Liabilities or the Business; or (b) that challenges or seeks to prevent, enjoin
or otherwise delay the transactions contemplated by this Agreement. There is not
currently, nor has there been during the last three (3) years, any inquiry or
investigation by any governmental authority pending or threatened against the
Company (including any inquiry as to the qualification of the Company to hold or
receive any license or permit of the Business). No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

3.13       Books and Records. Without limiting any other provision of this
Agreement, the Company has made available to the Buyer or its counsel complete
and correct copies of (a) all documents identified on the Schedules, including
all exhibits, schedules, amendments and the like, (b) the Company organizational
documents, as currently in effect, (c) the minute books containing records of
all proceedings, consents, actions and meetings of each of the boards of
directors of the Company (including any committees thereof), and stockholders or
members of the Company, as applicable, and (d) permits, orders and material
consents issued by any regulatory agency with respect to any securities or
assets of the Company and all applications for such permits, orders and
consents. The minute books of the Company made available to the Buyer contain a
complete and accurate summary of all meetings of directors and stockholders or
actions by written consent since the time of incorporation of the Company
through the date of this Agreement, and reflect all transactions referred to in
such minutes accurately in all material respects. The books, records and
accounts of the Company (i) are true, correct and complete in all material
respects, (ii) have been maintained in accordance with reasonable business
practices on a basis consistent with prior years, and (iii) accurately and
fairly reflect the transactions and dispositions of the Purchased Assets.

 

3.14       Investors and Funders.

 

(a)       Schedule 3.14(a) sets forth (i) the names and addresses of each
investor of funds in connection with the purchase of participation interests in
merchant accounts receivable from Funders (as defined below) during the twelve
(12) month-period prior to the date of this Agreement (collectively, the
“Investors”), listed by the amounts invested by the Investors. The Company has
not received any notice, and the Company does not have any reason to believe,
that any Investor, intends to pull its investment in connection with the
Business or otherwise act outside of the ordinary course of its current
relationship with the Business. To the Company’s Knowledge, the transactions
contemplated by this Agreement will not adversely affect the respective
relationships between the Buyer and any Investors.

 

(b)       Schedule 3.14(b) sets forth the names and addresses of each funder who
has worked with the Company to sell participation interests in purchases of
merchant accounts receivable to Investors during the twelve (12) months prior to
the date of this Agreement (collectively, the “Funders”), and the total amounts
funded by each such Funder during such period as well any amounts funded by the
Company as a funder. The Company has not received any notice, and the Company
does not have any reason to believe, that any such Funder will terminate its
service relationship with the Business after the Closing or otherwise act
outside of the ordinary course of its current relationship to the Business. To
the Company’s Knowledge, the transactions contemplated by this Agreement will
not adversely affect the respective relationships between the Buyer and any
Funders.

 



12 

 

 

3.15       Brokers. Except as set forth on Schedule 3.15, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company or the Seller
Principals. Any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement payable by any of the
Sellers has been paid in full by the Sellers.

 

3.16       Solvency. Assuming satisfaction of the conditions to this Agreement,
and after giving effect to the transactions contemplated hereby, payment of all
amounts required to be paid in connection with the consummation of the
transactions contemplated hereby, and payment of all related fees and expenses,
each Seller and its respective affiliates will not be insolvent as of the
Closing and immediately after the consummation of the transactions contemplated
hereby.

 

3.17       Absence of Undisclosed Liabilities. No Seller has any liability or
obligation arising out of transactions entered into prior to the Closing, or any
action or inaction prior to the Closing, or any state of facts existing prior to
the Closing, other than: (a) liabilities reflected on the Financial Statements
dated December 31, 2017; (b) liabilities which have arisen after the date of
such Financial Statements in the ordinary course of business (none of which is a
liability resulting from breach of contract, breach of warranty, tort,
infringement, claim or lawsuit), and (c) other liabilities expressly disclosed
in this Agreement.

 

3.18       Accredited Investor. Each of the Sellers represent and warrant to the
Buyer that it is an “Accredited Investor,” as that term is defined in Rule
501(a) of Regulation D promulgated under the Securities Acts of 1933, as
amended.

 

3.19       Independent Investigation. Each of the Sellers represent and warrant
to the Buyer that in making its decision to enter into this Agreement and any
ancillary agreements and to consummate the transactions contemplated hereby and
thereby, other than reliance on the representations, warranties, covenants and
obligations of the Buyer set forth in this Agreement, such Seller has relied
solely on its own independent investigation, analysis and evaluation of the
Buyer. Each of the Sellers confirm to the Buyer that such Seller is
sophisticated and knowledgeable in the Business and is capable of evaluating the
matters set forth above.

 

3.20       Full Disclosure. No representation or warranty by the Company in this
Agreement and no statement contained in the schedules to this Agreement or any
certificate or other document furnished or to be furnished to the Buyer pursuant
to this Agreement contains any untrue statement of a material fact, or omits to
state a material fact necessary to make the statements contained therein, in
light of the circumstances in which they are made, not misleading. There is no
fact that the Company has not disclosed to the Buyer and its counsel in writing
and of which the Company (or any of them) is aware that is material to the
Business or any of the Purchased Assets.

 

 



13 

 

 

Article 4
Representations and warranties of The buyer

 

The Buyer represents and warrants to the Sellers that the statements contained
in this Article IV are true and correct as of the execution of this Agreement.
For purposes of this Article IV, “Buyer’s Knowledge” means the actual or
constructive knowledge of any director or officer of the Buyer, after due
inquiry.

 

4.1       Organization and Authority of Buyer; Enforceability. The Buyer is a
limited liability company, duly organized, validly existing and in good standing
under the laws of the state of Delaware. The Buyer has full limited liability
company power and authority to enter into this Agreement and the documents to be
delivered hereunder, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
the Buyer of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite actions on the part of the Buyer. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by the
Buyer, and (assuming due authorization, execution and delivery by the Sellers)
this Agreement and the documents to be delivered hereunder constitute legal,
valid and binding obligations of the Buyer enforceable against the Buyer in
accordance with their respective terms.

 

4.2       No Conflicts; Consents. The execution, delivery and performance by the
Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of the Buyer; or (b) violate or conflict with any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to the Buyer. No consent, approval, waiver or authorization is required to be
obtained by the Buyer from any person or entity (including any governmental
authority) in connection with the execution, delivery and performance by the
Buyer of this Agreement and the consummation of the transactions contemplated
hereby.

 

4.3       Legal Proceedings. There is no Action of any nature pending or, to the
Buyer’s Knowledge, threatened against or by the Buyer that challenges or seeks
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.

 

4.4       Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Buyer.

 

4.5       Solvency. Assuming satisfaction of the conditions to this Agreement,
and after giving effect to the transactions contemplated hereby, payment of all
amounts required to be paid in connection with the consummation of the
transactions contemplated hereby, and payment of all related fees and expenses,
the Buyer and its respective affiliates will not be insolvent as of the Closing
and immediately after the consummation of the transactions contemplated hereby.

 

Article 5
Covenants

 

5.1       Public Announcements. From and after the Closing, unless otherwise
required by applicable law, the Sellers shall not make any public announcements
or share any material information with any third party regarding this Agreement
or the transactions contemplated hereby without the prior written consent of the
Buyer.

 

5.2       Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to the Buyer.

 



14 

 

 

5.3       Transfer Taxes. All Taxes incurred in connection with this Agreement
and the documents to be delivered hereunder shall be borne and paid by the
Company when due. The Company shall, and the Seller Principals shall cause the
Company to, at its own expense, timely file any Tax Return or other document
with respect to such Taxes (and the Buyer shall cooperate with respect thereto
as necessary).

 

5.4       Name Change. Within five (5) business days following the Closing, the
Company shall, and the Seller Principals shall cause the Company to, change its
name and do such other things as shall be necessary to permit the Buyer to
assume and use the name “Luxemark Capital” and derivations thereof and use all
other names utilized by the Company in operating the Business as an ongoing
concern. Without limiting the foregoing, the Company shall not, and the Seller
Principals shall cause the Company not to, use the name “LuxeMark Capital” in
commerce or otherwise following the Closing.

 

5.5       Post-Closing Company Operations. Promptly following the Closing, the
Company shall, and the Seller Principals shall cause the Company to, cease all
of its operations (whether or not related to the Business) with the following
exceptions: (i) owning and maintaining all rights and obligations associated
with the Equity Consideration; (ii) receiving, if any, Initial Earn-Out payments
or Performance Based Earn-Out Payments; (iii) entering into a consulting
agreement with Abraham Zeines; and (iv) filing and paying all such fees,
franchise taxes and other costs associated with or ancillary to the biennial
statement that the Company is required to file in the State of New York (along
with any earlier filings with the State of New York that were not timely made).
If, in the Buyer’s sole discretion, the Company is conducting any operations
other than those explicitly set forth above, the Buyer maintains the right to
require the Company to wind up its affairs in accordance with the law of the
state of the Company’s organization (including, for the avoidance of doubt,
establishing any reserves for Liabilities of the Company that are necessary or
advisable under such state law) and dissolve its existence under such state law.

 

5.6       Biennial Statement. Within ten (10) business days following the
Closing, the Seller Principals shall cause the Company to file the biennial
statement that it is required to file with the State of New York and shall pay
all such fees, franchise taxes and other costs associated with or ancillary to
such filing and any earlier filings with the State of New York that were not
timely made.

 

5.7       Further Assurances. From and after the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder. To
the extent that the Company’s rights under any Assigned Contract that is an
Assumed Liability or any Transferred Permit that is a Purchased Asset, or any
other Purchased Asset, may not be assigned or transferred to the Buyer without
the consent, authorization or waiver of another person or entity which has not
been obtained, this Agreement shall not constitute an agreement to assign or
transfer the same if an attempted assignment would constitute a breach thereof
or be unlawful, and the Company shall reasonably cooperate, at the Company’s
expense, in the Company’s obtaining any such required consent(s),
authorization(s) or waiver(s) as promptly as possible. Notwithstanding the
foregoing, except as required under applicable law (in which case, the Company
shall be solely responsible for such payment), neither the Company nor the Buyer
(or any of their respective affiliates) shall be required to pay any form of
consideration to any third party to obtain any consent, authorization or waiver.
Pending obtaining such consent, authorization or waiver, the Company and the
Buyer shall use their commercially reasonable efforts to cooperate with each
other to agree to any reasonable and lawful arrangements designed to provide to
the Buyer the benefits such Purchased Asset or Assigned Contract that it would
have obtained had the Purchased Asset or Assigned Contract been assigned and
transferred to the Buyer at the Closing. Once the required consent,
authorization or waiver is obtained, the Company shall, or shall cause its
relevant affiliates to, assign and transfer such Purchased Asset or Assigned
Contract to the Buyer at no additional cost to the Buyer. The Company shall hold
in trust for and pay to the Buyer promptly upon receipt thereof, all income,
proceeds and other monies received by the Company or any of its affiliates in
connection with its use of any Purchased Asset or Assigned Contract (net of any
income Taxes and any other costs imposed upon the Company) in connection with
the arrangements under this Section 5.7, and the Buyer shall be responsible for
all economic liabilities incurred in the aforesaid use of such Purchased Asset
or performance of such Assigned Contract (except to the extent arising out of
any breach or violation of, or default under, any applicable law or contract by
the Company or its affiliates).

 



15 

 

 

Article 6
Indemnification

 

6.1       Survival. All representations, warranties, covenants and agreements
contained herein and all related rights to indemnification shall survive the
Closing.

 

6.2       Indemnification by the Sellers. The Sellers shall jointly and
severally defend, indemnify and hold harmless the Buyer, its affiliates and
their respective stockholders, directors, officers and employees (each a “Buyer
Indemnified Party”) from and against all claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including attorneys’ fees
and disbursements (each a “Loss”), sustained or incurred by the Buyer
Indemnified Parties (or any of them) to the extent directly or indirectly
resulting from, or arising out of, any of the following:

 

(a)       any breach or failure to be true of any representation or warranty of
the Sellers contained herein or contained in any certificate or instrument of
any officer of the Company required to be delivered pursuant to this Agreement;

 

(b)       any breach or non-fulfillment of any covenant or other agreement made
or to be performed by any Seller contained herein or any ancillary agreement or
any certificate or other instrument required to be delivered by any Seller
pursuant to this Agreement;

 

(c)       any fraud, willful breach or intentional misrepresentation by any
Seller (or any of its agents); and

 

(d)       any Excluded Liabilities.

 

6.3       Indemnification by the Buyer. The Buyer shall defend, indemnify and
hold harmless each of the Sellers, its affiliates and their respective
stockholders, directors, officers and employees (each a “Seller Indemnified
Party”) from and against all Losses sustained or incurred by the Seller
Indemnified Parties (or any of them) to the extent directly or indirectly
resulting from, or arising out of, any of the following:

 

(a)       any breach or failure to be true of any representation or warranty of
the Buyer contained herein or contained in any certificate or instrument of any
officer of the Buyer required to be delivered pursuant to this Agreement;

 

(b)       any breach or non-fulfillment of any covenant or other agreement made
or to be performed by the Buyer contained herein or any ancillary agreement or
any certificate or other instrument required to be delivered by the Buyer
pursuant to this Agreement; and

 

(c)       any fraud, willful breach or intentional misrepresentation by the
Buyer (or any of its agents).

 

6.4       Materiality and Knowledge Qualifiers. For the purposes of this Article
VI, when determining the amount of Losses suffered by a Buyer Indemnified Party
or a Seller Indemnified Party as a result of any breach, inaccuracy or failure,
or the occurrence, determination or existence of such breach, inaccuracy or
failure, of any representation, warranty, covenant or agreement given or made by
any Seller or the Buyer, as applicable, that is qualified or limited in scope as
to materiality or knowledge, such representation, warranty, covenant or
agreement shall be deemed to be made or given without such qualification or
limitation.

 



16 

 

 

6.5       Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the Seller Indemnified Party or the Buyer Indemnified
Party shall promptly provide written notice of such claim to the other party
(the “Indemnifying Party”). In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any Action by a person or
entity who is not a party to this Agreement, the Seller Indemnified Party or the
Buyer Indemnified Party, as applicable, may assume the defense of any such
Action with counsel reasonably satisfactory to the Indemnifying Party. The
Indemnifying Party shall be entitled to participate in the defense of any such
Action, with its counsel and at its own cost and expense. If the Seller
Indemnified Party or the Buyer Indemnified Party, as applicable, does not assume
the defense of any such Action, the Indemnifying Party may do so, but only if
and to the extent it defends against such Action vigorously and in good faith.
The Indemnifying Party shall not settle any Action without the Indemnified
Party’s prior written consent.

 

6.6       Right of Set-Off; Pledge Security. The Buyer or the Sellers may
set-off any Losses for which a Buyer Indemnified Party or a Seller Indemnified
Party is indemnified under this Agreement by the Sellers or the Buyer, as
applicable, from any amounts payable to the Sellers or the Buyer pursuant this
Agreement. For the avoidance of doubt, such set-off right of the Buyer shall
include, but not limited to, the Earn-Out. Each of the Sellers acknowledge and
agree that the Sellers’ indemnification obligations pursuant to this Article VI
shall additionally be secured by the Equity Consideration and a pledge thereof
pursuant to the Pledge Agreement.

 

6.7       Miscellaneous. All indemnification payments made by any party under
this Agreement shall be treated by the parties as an adjustment to the Purchase
Price for tax purposes, unless otherwise required by law. The Buyer’s right to
indemnification or other remedy based on the representations, warranties,
covenants and agreements of the Sellers contained herein will not be affected by
any investigation conducted by the Buyer with respect to, or any knowledge
acquired by the Buyer at any time, with respect to the accuracy or inaccuracy of
or compliance with, any such representation, warranty, covenant or agreement.
The rights and remedies provided in this Article VI are cumulative and are in
addition to and not in substitution for any other rights and remedies available
at law or in equity or otherwise.

 

 

Article 7
Miscellaneous

 

7.1       Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

 

7.2       Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the applicable address
specified on the signature page to this Agreement.

 

7.3       Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 



17 

 

 

7.4       Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

7.5       Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and the documents to be delivered
hereunder and Schedules (other than an exception expressly set forth as such in
the Schedules), the statements in the body of this Agreement will control.

 

7.6       Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. None of the Sellers may assign its rights or obligations
hereunder without the prior written consent of the Buyer, which consent shall
not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

7.7       No Third-Party Beneficiaries. Except as provided in Article VI, this
Agreement is for the sole benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

7.8       Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

 

7.9       Waiver. No waiver by any party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

7.10       Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware.

 

7.11       Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of Delaware in each case located in Wilmington,
Delaware, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding.

 

7.12       Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 



18 

 

 

7.13       Specific Performance. The parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to specific performance
of the terms hereof, in addition to any other remedy to which they are entitled
at law or in equity.

 

7.14       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

19 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

LUXEMARK CAPITAL LLC

 

 

 

By /s/ Oskar Kowalski

Name: Oskar Kowalski

Title: Managing Member

 

 

 

/s/ Avraham Zeines

Avraham Zeines

 

 

/s/ Oskar Kowalski

Oskar Kowalski

 

 

/s/ Kamil Blaszczak

Kamil Blaszczak

 

 

 

30 Broad Street

12th Floor, Suite 1201

New York, NY 10004

 

 

With a copy to:

 

New Venture Attorneys, P.C.

101 Church Street, Suite 22

Los Gatos, CA 95030

Attn: Tomer Tal

Email: tomer@newventureattorneys.com

 

 

 



[Signature Page to Asset Purchase Agreement]





 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

 

LM CAPITAL SOLUTIONS, LLC

 

 

 

By /s/ Wayne Barr

Name: Wayne Barr

Title: President

      c/o CCUR Holdings, Inc.  

4375 River Green Parkway

Suite 210

Duluth, GA

United States

       

With a copy to:

 

Moore & Van Allen PLLC
100 North Tryon Street, Suite 4700
Charlotte, NC 28202
Attn: Michael R. Miller
Email: michaelmiller@mvalaw.com

 



[Signature Page to Asset Purchase Agreement]





 





 